                                  UNITED STATES BANKRUPTCY COURT
                                          WESTERN DISTRICT OF WASHINGTON
                                            ___________________________


Sameer M. Alifarag                                                                       CHAMBERS
Law Clerk to the Hon. Christopher M. Alston                                        United States Courthouse
                                                                                   700 Stewart Street, #6301
                                                                                     Seattle, WA 98101
                                                                                          (206) 370-5330

                                                  April 1, 2019

Via U.S. Mail

Jack Carlton Cramer, Jr.
15605 63rd Avenue NE
Kenmore, WA 98028

        Re:       In re Cramer, Jr., Case No. 18-13383-CMA

Dear Mr. Cramer, Jr.:

        The Court received your Motion for Voluntary Dismissal of Case filed on March 29, 2019,
which was put on the Court’s docket [ECF No. 67]. However, your motion is not noted for hearing
in accordance with the Court’s local rules and is therefore not properly before the Judge. Before
the Judge will take any action on your motion, you must note the motion on available motion
calendar, provide proper notice, and file a proof of service of the motion, in accordance with Local
Bankruptcy Rule 9013-1. The motion must be served on the United States Trustee, and all
creditors and additional parties in interest. You can view the Court’s local rules and determine
available calendar dates on the Court’s website at www.wawb.uscourts.gov.

         Bankruptcy Rule 9003 and the Code of Judicial Conduct prohibit the Court from having
ex parte contact with a party concerning matters that may come before it. The court staff is barred
from giving you any legal advice in this matter. The Court’s records show you are unrepresented
in this case. I strongly suggest that you contact an attorney to assist you in this matter.


                                                     Sincerely,




                                                     Sameer M. Alifarag
                                                     Law Clerk to the Honorable Christopher M. Alston




 Case 18-13383-CMA                 Doc 68      Filed 04/01/19     Ent. 04/01/19 14:18:13    Pg. 1 of 1
